 190DECISIONSOF NATIONALLABOR RELATIONS BOARDRentalUniform ServiceandHotel,Motel andRestaurantEmployeesUnion,Local#166,AFL-CIO. Case 15-CA-2847August 22, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNWE WILL make whole all unfair labor prac-tice strikers, whose names are listed in Appen-dixA attached to the Board's Decision andOrder, for any loss of pay each may have suf-fered as a result of the discrimination againsthim.3.Delete from paragraph 2(e) of the Trial Ex-aminer'sRecommended Order that part whichreads "to be furnished" and substitute "on formsprovided."On April 27, 1967, Trial Examiner Robert E.Mullin issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.He also found that the Respondent had not en-gaged in certain other unfair labor practices allegedin the complaint and recommended that those al-legations be dismissed. Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decisionand a supporting brief; and the General Counselfiled a brief in support of the Trial Examiner's Deci-sion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with modificationsnoted below.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Rental Uniform Service,New Orleans, Louisiana, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, asherein modified:1.Delete paragraph 2(b) of the Trial Examiner'sRecommended Order and substitute the following:"(b)Make whole all employees listed in Appen-dix A, attached to the Board's Decision and Order,in the manner set forth in the section of the TrialExaminer's Decision entitled `The Remedy,' and inthe Board's Decision and Order."2.Delete the second indented paragraph in Ap-pendix B attached to the Trial Examiner's Deci-sion, and substitute the following:167 NLRB No. 25'All the employees who went on strike on May 18, 1966, uncondi-tionally applied for reinstatement on May 25, 1966 Thereafter, as notedin the Trial Examiner's Decision, all the striking employees either werereinstated or declined offers of reinstatementWith respect to the TrialExaminer's backpay recommendations to remedy the Respondent's unfairlabor practices, we make the following modifications (a) Earnest Fran-cois,Louise Reed, Audrey Richards, Leatrice Roberts, and RobertTurner, who were unlawfully discharged on May 18 as they went out onstrike and did not apply for reinstatement until May 25,although Respond-ent offered to return them to work on May 19, are entitled to backpayonly from May 25 until the dates of their reinstatement noted in attachedAppendix A, (b) as Retha Thomas decided not to accept reinstatement onJune 20, 1966, when she received the Respondent's offer ofreinstate-ment, her backpay period terminated on that date, and (c) as Rebecca Wil-liams was sent an offer of reinstatement on August 25, 1966, to report forwork on September 2, on which date she requested an extension of timeuntil September 8, Respondent's backpay liability to her terminated onSeptember 2APPENDIX AIra Jean Addison- October 6, 1966Virginia Banks-July 1, 1966Thelma Benson-June 30, 1966Barbara Bridges - October 6, 1966Evelyn Brown-October 6, 1966Patsy Bush-June 30, 1966Geraldine Field-July 1, 1966Earnest Francois - August 1, 1966Addie Lee Gallo-July 31, 1966Pearl Gibson-August 15, 1966Helen Glasper-July 7, 1966Eleanor Howard - October 7, 1966Lula Mae Johnson-July 27, 1966Vivian Joseph -June 30, 1966Linda Powell-August 16, 1966Neola Powell-July 7, 1966Geraldine Reason-July 7, 1966Louise Reed-October 13, 1966Audrey Richards-October 24, 1966Leatrice Roberts-June 30, 1966Julia Scott-October 10, 1966Ellen Sheridan -September 8, 1966Amelia Stewart-June 23, 1966Orenda Taylor - October 13, 1966Thelma Temple-July 6, 1966RethaThomas-June 20, 1966Robert Turner-July 11, 1966Dieral Valdery- August 15, 1966Callie Mae Williams-September 28, 1966Mary Williams -August 18, 1966Rebecca Williams - September 2, 1966Willie Williams, Jr. -June 30, 1966 RENTALUNIFORM SERVICETRIAL EXAMINER'S DECISIONROBERT E. MULLIN, Trial Examiner: This case washeard in New Orleans, Louisiana, from January 9 to 12,1967. The complaint originally issued on September 23,1966, and amended on December 28, 1966, and onJanuary 6, 1967,1 alleged that the Respondent had vio-lated Section 8(a)(1), (3), and (5) of the National LaborRelations Act, as amended. In its answer, and amendedanswer, duly filed, the Respondent conceded certain factswith respect to its business operations but denied thecommission of any unfair labor practices.All parties entered appearances at the hearing, theGeneral Counsel and the Respondent through their attor-neys, and the Charging Party through its representatives.All were given full opportunity to examine and cross-ex-amine witnesses, to introduce relevant evidence, to argueorally after presenting their evidence and to file briefs.The parties waived oral argument. On March 8, 1967, theGeneral Counsel and the Respondent submitted thoroughand comprehensive briefs to me.Upon the entire record in the case, including the briefsof counsel, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Louisiana corporation, is engagedin the business of renting uniforms and related items andof operating an industrial laundry for the service of itscustomers. Its only plant directly involved in thisproceeding is located in New Orleans, Louisiana. Duringthe 12 months preceding issuance of the complaint, arepresentative period, the Respondent, in the course andconduct of its business operations, purchased andreceived, directly from outside the State of Louisiana,uniforms and other goods and materials valued in excessof $50,000. Upon the foregoing facts the Respondentconcedes, and I find, that Rental Uniform Service is en-gaged in commerce within the meaning of the Act.II.THELABOR ORGANIZATION INVOLVEDHotel,Motel and Restaurant Employees Union, Local#166, AFL-CIO, herein called Union,isa-,labor or-ganization within the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequenceof EventsIn February and March 1966,2 the Union conducted anorganizational campaign among the employees of theRespondent's laundry. On March 15, it filed a represen-tation petition with the Board's Regional Office, seekingan election in a unit composed of the production andmaintenance employees. Shortly thereafter, and followinga brief walkout by the employees, the Company and theUnion signed an agreement for a consent election. In the'The complaint and its various amendments had been based upon anoriginal charge filed on May 20, 1966, an amended charge filed on Sep-tember 19, 1966, and a second amended charge filed on September 20,191election, held on March 30, the Union received 50 of the59 votes cast, and shortly thereafter the RegionalDirector certified the Union as the collective-bargainingagent for the employees in the unit.From April 26 until August 25, the Union and theCompany held nine collective-bargaining meetings, butwere unable to agree upon the terms of a contract. OnMay 16, the Respondent discharged Lonia Jackson, anemployee who had been prominent in the organizationaldrive and who was a member of the negotiating commit-tee.On May 18, the employees went on strike. That sameday the Respondent put into effect a wage increase. OnMay 25, the Union called off the strike and the em-ployees sought reinstatement. Only a few were rehiredimmediately, but most of those who desired reemploy-ment were taken back during the period between the endof the strike and October 1966.The General Counsel contends that the Respondentviolated Section 8(a)(1), (3), and (5) of the Act by nu-merous discriminatory changes in the employees' work-ing conditions, by the discharge of Lonia Jackson, by thedischarge of several employees for striking, by refusing tobargain in good faith, by unilaterally granting the em-ployees a wage increase, by precipitating an unfair laborstrike, and thereafter by discriminatorily refusing to rein-state the strikers. All of these allegations are denied intheir entirely by the Respondent.B.The Appropriate UnitThe General Counsel contends, the Respondent con-cedes, and I find, that all production and maintenance em-ployees at the Respondent's plant in New Orleans, Loui-siana, excluding route salesmen, licensed engineers, of-fice clericals,watchmen, guards, shipping supervisors,'stockroom supervisors, pressroom supervisors and allother supervisors, as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of the Act, and that at all times materi-al herein the Union has been the exclusive bargainingrepresentative for the employees in the aforesaid ap-propriate unit.C.ThePeriod Prior to the Strike1.Alleged discriminatory changesin working condi-tions; findingsand conclusions in connectiontherewithRobert Turner, a tumble machine operator, testified,credibly and without contradiction, that the day after theelection Jack McLuskey, the plant superintendent, toldhim that effective immediately Turner would have to fol-low new work rules on the job. According to Turner,McLuskey told him that he was to stay in the area im-mediately adjacent to the machines he was operating, hewas not to waste time in the lunchroom, he was not to gointo other areas of the plant, and he would have to get per-mission of a supervisor before going to the men's room.Turner,who had been an employee for some time,responded to this declaration with the statement that hehad no intention of securing the permission of anyone be-1966, all of which were duly servedtAll eventshere involved occurred in 1966 unless otherwise specifi-cally noted 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDfore going to the men's room. After listening to Turner'sanswer,McLuskey reassured him that in his case therequirement as to trips to the restroom would not be ap-plied, but that he would have to follow all the other rulesthat had just been announced. Turner testified that thefollowingday he spoke to Howard Can, regionalmanager for the Company, about the new rules. In thisconversation, Can told Turner that a meeting would beheld that afternoon for the purpose of explaining the newrules to all of the employees.The meeting which Can had mentioned to Turner washeld at the close of the shift that afternoon. All of the em-ployees on duty that day were there. McLuskey presidedand in a speech to the employees present told them whatthe plant management would expect of them in the future.Itwas undenied that McLuskey told the employeesthat effective immediately there would be no more smok-ing while on duty, no more eating lunches while on thejob, no more using of the Company's pressing and sewingmachines for personal work, no more going to thelunchroom for soft drinks at any time other than the regu-larly scheduled breaks, and, finally, that no one could goto the restroom without the permission of a supervisor.Certain of these rules had been in effect for some time,such as the prohibition on smoking in the plant. On theother hand, it was clear from the testimony of many of theemployees that, in the past, such rules had been largelyignored.In his speech to the employees, McLuskey declaredthat in the future any violation of the rules would result indisciplinary action.According to Jean Clayton, one ofthose present, McLuskey told them that for the first in-fraction an employee would be given a warning and for asecond offense the employee would be suspended for acouple of days. Clayton credibly testified that when someof those in the audience inquired as to the reason for theimposition of these stringent regulations, McLuskey toldthem that it was "because we all went for the union,. . .voted for the union, that we had ... lost our rights."McLuskey appeared as a witness at the hearing, butwas not questioned as to his speech to the employees.The testimony of the employees, as related above, was,therefore, uncontradicted. Since it was also credible, Iconclude that the testimony of the employees accuratelyreflected the remarks of McLuskey on the afternoon inquestion.McLuskey had assumed the duties of plant superintend-ent in September 1965. The Respondent, offered sometestimony that would tend to prove that from the timeMcLuskey became superintendent he endeavored to en-force the plant work rules in a more vigorous manner thanhad his predecessor. Thus, Howard Can, the regionalmanager for the Respondent's parent corporation andMcLuskey's superior, testified that long before the elec-tion he had directed that McLuskey require the em-ployees to comply fully with the rule against smoking andthe other plant regulations then in effect. Whereas thereis some evidence that McLuskey had always required agreater adherence to the work rules than the earlier su-perintendent, it is also apparent that it was not until afterthe election that he insisted upon rigid compliance withthose rules.Pearl Gibson, a seamstress, testified that pior to theelection she occasionally did her own work on thepressing machine, but that on the one occasion when shedid this after the election, McLuskey admonished herseverely. According to Louise Reed, another employee,prior to the election it was a common practice for the em-ployees to use the pressing and sewing machines for theirown work, but after McLuskey's speech, a notice for-bidding this practice appeared on the bulletin board.Other employees 3 testified that in sharp contrast with thepracticeswhich prevailed before the election, afterMcLuskey'sspeech,thesupervisorypersonnelvigorously enforced the prohibition on smoking, on eatingtheir lunches while at work, on using wornout plantuniforms, and on use of the restrooms. Pearl Gibsoncredibly testified that sometime afterMcLuskey'sspeech she was off work because of illness for 2 days. Ac-cording to Gibson, upon returning to duty, McLuskeyquestioned her as to whether she called the plant aboutthe reason for her absence, and after being satisifed thatshe had done so, McLuskey warned that "absence fromwork would lead to a dismissal [that this regulation] wasnot his doing, it was the Company's and [the employees]asked for it...."From the credible and uncontradicted testimony of theemployees set forth above, it is apparent that, in contrastwith the plant discipline in the period prior to the adventof the Union, after the election SuperintendentMcLuskey announced to the employees that henceforththe plant work rules would be rigorously enforced andthat violations would result in suspensions and dismis-sals.When some of the employees inquired as to thereasons for this change in policy, McLuskey told themthat it was because they had "voted for the union ...[and] lost our rights." Later, McLuskey reaffirmed thisreason for the change in the Respondent's practice onwork rules when he stated to employee Gibson that thestringent enforcement policy was not his doing, but thatitwas the employees themselves who had "asked for it."On the basis of the foregoing findings, I conclude that theRespondent's rigid imposition of stricter working condi-tions, for the reasons that McLuskey announced im-mediately after the election, was discriminatory and aviolation of Section 8(a)(1) of the Act. R.G. Barry Cor-poration,162 NLRB 1472. Further since this unlawfullymotivated conduct also affected the employees' condi-tions of employment, I conclude and find that by this ac-tion the Respondent also violated Section 8(a)(3) of theAct.Lipman Bros., Inc.,147 NLRB 1342, 1344, enfd.355 F.2d 15 (C.A. 1). Moreover, since the change inworking conditions, enunciated by McLuskey in hisspeech and thereafter enforced by the Company, wasadopted unilaterally and after the Union had become theemployees' bargaining agent, the Respondent's course ofconduct here in question likewise violated Section8(a)(5).N.L.R.B. v. Benne Katz,369 U.S. 736, 747;Evans Products Company,160 NLRB 1822.2.The discharge of Lonia Jackson; findings and conclu-sions in connection therewithThisemployee worked for the Respondent intermit-3E.g.,Neola Powell, Lula Mae Johnson, Jean Clayton, Rebecca Wil-liams,Louise Reed, and Evelyn Brown. RENTAL UNIFORM SERVICE193tently from 1962 until her termination. It was undeniedthat she was the principal union representative among theemployees during the organizational drive and that shewas well known for her efforts in that campaign. After theelection she was designated as one of the three employeeswho served on the union negotiating committee. In thatcapacity she participated in the collective-bargainingnegotiations on April 26 and on May 4. On May 16,1966, she was discharged, according to the GeneralCounsel, for discriminatoryreasons,according to theRespondent, because she was insubordinate and abusiveto her supervisors.The General Counsel contends that in the 6 weeksprior to her discharge Jackson was transferred severaltimes, on each occasion without any reason being giventhe employee,and that the incident which the Respond-ent contends is the real basis for her discharge was trig-gered by the discriminatorytreatmentto which she wassubjected constantly.At the hearing, Jackson testified at one point that afterthe election "I was being switched around every week orso." On cross-examination,however, she retreated verysubstantially from this testimony and conceded that, infact, during a 6-week period she was shifted only twice.At the time of the election, Jackson was working in thestockroom, a job she had had for a number of months.4Early in April 1966, she was transferred to the alterationsdepartment where she worked on what was known as"changeovers." This involved the alteration of winteruniforms for summer usage.5 It was work which the Com-pany had to perform each spring and fall. On cross-ex-amination, Jackson testified that it normally took from 6weeks to 2 months for the alterations department tocomplete this project.6 While at this job her pay remainedthe same and it was, concededly, no more arduous thanher work in the stockroom.In some respects it was easierbecause she was able to sit down during part of the timethat she was on duty. On themorningof May 16, andafter being at this job for approximately 6 weeks, Jacksonwas assigned to the shipping department where sheworked for a few hours and until her discharge.Jackson testified that on one occasion while she wasstillworking in the stockroom, McLuskey criticized herfor having remained in the restroom for 10 minutes andwarned her not to let it happen again. She testified that onanother occasion about the same time and before she wastransferred to the alterations department, Mildred Wil-liams, her supervisor, told her that McLuskey had com-plained that she was spending too much time at the waterfountain in conversations with Robert Turner and that, inthe future, when Jackson needed a drink, another em-ployee was to get it for her. Notwithstanding this allegeddeclaration by the supervisor, there was no testimony byJackson, or anyone else, that thereafter she was eitherkept from the water fountain or permitted to have a drinkof water only when a coworker brought it to her. In anyevent, so far as the record indicates,the period of approxi-mately 6 weeks that she subsequently spent in the altera-tions department passed without incident.On the morning of her termination, Jackson beganworking in the shipping department. She was assigned towork at a long table where her duties consisted ofwrapping up bundles of laundry for the Respondent'scustomers. A coworker at the table assembled the itemsthat Jackson was to wrap. Material kept coming to thisposition continuously so that none of the employeescould be away from the table for any great length of time.Jackson testified that she went to the restroom two orthree times on the morning in question. Florene Bennettwas the coworker at the table who packed the clotheswhich Jackson wrapped. She testified that the last timethat Jackson went to the bathroom the table was full.Shortly thereafter, Antoinette Dauzart, the supervisor,came to the table and inquired as to Jackson'swhereabouts. Yvonne Earnest, another coworker at thetable that morning, testified that Dauzart thereupon wentto the restroom and that shortly thereafter both Dauzartand Jackson emerged, embroiled in argument and cursingone another. According to Jackson, Dauzart told her that,if she did not wrap the bundles faster, a replacementwould be secured. Jackson testified that, in response tothis statement, she told the supervisor that the manage-ment could proceed to get a replacement because she her-self had never asked for the job, and that, in the mean-time, she intended to go to the bathroom whenever neces-sary.All the witnesses who were at the scene testified thatthereafter Dauzart and Jackson engaged in a profane andbitter exchange. It was also testified by most of thosepresent that Dauzart was the first to begin the cursing.Very shortly after the argument arose, McLuskey ap-peared at the scene and endeavored to quiet the dispu-tants. Jackson testified that he told her to be quiet, butsaid nothing to Dauzart. Earnest, who was at the scene,testified thatMcLuskey told them both to be quiet.Jackson testified that she told McLuskey that she wouldnot remainsilent unlessDauzart quit cursing her. Ac-cording to McLuskey, during the course of his attempt tosettle the argument he admonished Jackson that she mustrealize that any inordinate stay in the restroom held upproduction. McLuskey testified that her response was thecomment that she would go to the bathroom "any damnedtime" she felt like going and that neither he nor anyoneelse could tell her otherwise.7 As the argument betweenDauzart and Jackson continued and the participantsexchanged further invective, McLuskey told Jackson thathe was suspending her for 3 days, and asked that she stepinto his office. Jackson apparently made no protest aboutthe announced intention to suspend her while she accom-panied the superintendent to the plant office. Upon ar-rival,however,anotheroutburstoccurredwhenMcLuskey told Jackson to go to the timeclock, punch outher card, and bring it back to him. McLuskey testified,and his testimony in this respect was undenied, that' Jackson testified that she worked in the stockroomfromsome time in1965 untilabout A ii 1966.a Jackson,for example,workedon shirts, cutting off the long sleeves,and thereafter hemming the sleeves and sewing on emblemsfor theirrental as summer uniforms.8Although Jackson testifiedthat it was the practice to assign only newemployeesto thechangeoverwork,this testimony was inconflict withthat ofanother witness for the GeneralCounsel. Thus,Louise Reed, anemployee who was on the union negotiating committee along withJackson, testified that, customarily, some older employees were assignedto this work in the alterations department along with those who werenewly hired' Jackson never specifically denied having made this comment. How-ever, when asked whether she had made a similar comment to SupervisorDauzart,she conceded"I could have. .Iwon't deny it. . . 194DECISIONSOF NATIONALLABOR RELATIONS BOARDJackson's immediate response was the comment "You goget the God damned timecard and punch it out yourself."At that point McLuskey told her "Lonia, as of now youare not suspended; you are fired." Jackson thereupon leftthe premises and was not thereafter reemployed.Earlier in this Decision, it has been found that theRespondent imposed discriminatory work rules on theemployees subsequent to the election, and that theserules included,inter alia,a requirement that the em-ployees secure permission from a supervisor before leav-ing their duty station and going to the restroom. There isalso evidence that during the period that Jackson was inthe stockroom, her then supervisor, Mildred Williams,applied the rule to her with some severity. That, ofcourse, was 6 or more weeks prior to her discharge.Thereafter she was transferred to the alterations depart-ment where she worked for over a month. There is noevidence in the record, however, that while in that depart-ment she was subjected to any discriminatory treatmentthat was specifically directed toward her. It was not untilthe morning of her discharge, when she was transferredto the shipping room, that Jackson demonstrated that shefelt the supervisory force wasagain mistreating her.In his brief the General Counsel contends thatJackson's dismissal was unlawful, that the exchange withDauzart was an occasion in which both were at fault, andthat the outburst in McLuskey's office was an emotionalreaction precipitated by discriminatory treatment whichhad been meted out to her during the preceding 6 weeks.Both Dauzart and Jackson testified at length as to theincident in question. I conclude, based upon their ap-pearance and demeanor while on the stand, that both ofthesewitnesseswere testy and very belligerent in-dividuals. It was also apparent that profanity was not un-common in the vocabulary of the employees in thelaundry and that this was particularly true with respect toDauzart, and to some extent, of Jackson. At the sametime, even the witnesses for the General Counsel con-ceded that Superintendent McLuskey did not use profani-ty when talking with any of the employees. I also con-clude that Jackson's demeanor betrayed her as a glib,opinionated witness with no serious concern for the truth.Even if the Respondent's work rules were, as foundabove, discriminatory in their general application, it doesnot follow that every instance of their enforcement con-stituted a breach of the Act. Here, I am not convincedthatDauzart's complaint that Jackson was shirking herduty on the morning in question was completely baseless.In any event, I conclude that her subsequent intemperateremark to Superintendent McLuskey cannot be excusedor rationalized as no more than an emotional outburst thatwas provoked by the Respondent's discriminatory courseof conduct. It was, in fact, abusive and insubordinate.As the Board stated in another case, "Cornett was aunion leader, and the Respondent may well have wel-comed the opportunity of getting rid of him, but neitherhis activities nor the Respondent's attitude gave himprivileges greater than those of other employees."LloydA. Fry Roofing Co.,85 NLRB 1222, 1224.8 In view ofthe above findings, I conclude, on this record, that theGeneral Counsel has not established by a preponderance8See alsoN.L.R B v Soft Water Laundry,Inc., 346 F.2d 930,934-936 (C.A5), Frosty Morn Meats, Inc. v. N L.R.B.,296F.2d 617,620-621 (C A5);Farmers' Co-operative Company v. N.L R.B.,208of the evidence that Jackson was terminated discrimina-torily.Accordingly, it will be recommended that the com-plaint be dismissed insofar as it alleges that the Respond-ent's dismissal of Jackson violated Section 8(a)(3) and(1) of the Act.D. The Strike and Its AftermathThe factsOn the morning of May 18, 1966, the employees at theRespondent's plant walked off their jobs in a strike whichlasted for several days. On May 24, the Union sent a tele-gram to the Respondentannouncingthat the strike wouldbe terminated at 5 a.m. the next day. Early on the morn-ing of May 25, the strikers returned to the plant to reportfor work on their regular schedule. At that time a fewwere reinstated immediately, but most of them were toldthat they had been replaced and that the Company wouldnotify them when work became available.On May 18, and shortly after the shift began at 7 a.m.,an employee committee consisting of Robert Turner,Louise Reed, and Marie Joan Hughes asked to meet withSuperintendent McLuskey. The latter received them inhis office, where Turner, as spokesman for the commit-tee, stated that the employees wantedLoniaJackson rein-stated with backpay, as well as another employee namedHill who had been terminated sometime before, and thatthe employees also wanted an end to the strict enforce-ment of the work rules which they considered harass-ment. McLuskey informed the committee that he couldnotmeet these demands and that if the employeesproposed to walk out, they were free to do so. He added,however, that in order to continue the business the Com-pany would have to replace any strikers. About 7:30 thatmorning,and immediately after the conclusion of the briefmeeting in the office of the plant superintendent, the em-ployees began walking off their jobs.Superintendent McLuskey denied that he told any ofthe departing employees that they would be fired if theyjoined the strike. This testimony, however, was con-tradicted by the credible testimony of several employeeswho testified at the hearing as to conversations had withMcLuskey as they were about to leave the plant thatmorning and join their coworkers in the walkout. Thus,Audrey Richards, an employee in the alterations depart-ment,testified that as she and others were about to leavethe plant, McLuskey told them "If you leave, if you walkout, all you people are going to lose you jobs." EarnestFrancois, one of the few male employees at the laundry,testified that he and three other young men who workedfor the Company were among the last to depart from thepremises that morning. According to Francois, as he andhis associates were about to leave, McLuskey told them"If you all walk out, you are all fired." Louise Reedtestified that initially she left the plant with the first groupthat walked out. Shortly after leaving, however, she real-ized that she had left a portable radio at her work stationand went back into the building to get it. In doing so, sheencountered McLuskey and told him the reason for herreturn.Accordingto Reed,the superintendent then toldF 2d 296, 299-304 (C.A.8),Klate Holt Company,161 NLRB 1606;Lily-Tulip CupCorporation,113 NLRB 1267, 1287-88. RENTAL UNIFORM SERVICE195her "Get you radio, because you are fired." RobertTurner testified that as he and other employees wereleaving the plant,McLuskey was standing near thetimeclock and stated to the departing employees ". . . ifyou walk out, if you once walk out that door, you arefired." Turner further testified that McLuskey stoppedReginald Wilson, another employee in the group that wasproceeding toward the door, and told him "Don't be afool ... and follow Robert [Turner] because you won'tdo nothing but lose your job." According to Turner, afterMcLuskey concluded this statement,Wilson turnedaround and returned to his job. The testimony of theforegoing employees was credible. I conclude that theconversations with McLuskey described above occurredsubstantially as the employees testified.There was other testimony to the effect that some ofthe employees were promised preferential treatment ifthey remained on the job. Thus, Jean Clayton testifiedthat McLuskey spoke to her about 7 a.m. on the morningof the strike, told her that lie understood the employeesplanned to walk out that morning, and asked Claytonwhat she intended to do. According to Clayton, when sheindicated that she would probably join her coworkers,McLuskey suggested that "something could be arranged,maybe a little of what you asked for before, a ... raise ora little position...." Clayton testified that she told himthat if it would benefit her, she would stay on the job. Ac-cording to Clayton, shortly thereafter, and before the em-ployees went on strike, Issabelle Vallett, her supervisor,came to where she was at work and advised her "Jack[McLuskey] said not to go away because everything hadworked out all right." In fact, Clayton did not join thestrikers.Later that day, Howard Carr, regional manager for theRespondent's parent corporation, told her that he waspromoting her and Marslee Lee, both of whom hadremained on the job, to supervisory positions and thattheir wages would be increased from $1.10 an hour to$1.40. Thereafter, Clayton was appointed supervisor ofthe cleaning room and the cancellation department.LeatriceRobertswas another employee whomMcLuskey endeavored to keep on the job. According to`.oberts, as the other employees were leaving the plant onthe morning of the strike, McLuskey told her that shewould be foolish to leave, that she would not be helpingherself but instead would only be helping Lonia Jackson.Roberts testified thatMcLuskey further told her that.. anyone that walks out that door is fired as of now....If you walk out, you are fired, too, because I have appli-cations of the Spanish women in the office and I can startcalling them now." Notwithstanding McLuskey's com-ments, Roberts did leave with the rest of the strikers.RobertstestifiedthatonMay 24,McLuskeytelephoned her at her home and inquired as to whethershe wanted her old job back. When she answered in theaffirmative,McLuskey told her that she could return towork the following morning. He further told her, accord-ing to the employee, that when she came to the plant shewas to avoid the strikers who might be in the area, andthat she was to "walk through the gate and my job waswaiting for me."The Union called off the strike effective the next morn-ing so that when Roberts arrived at the plant gate, a largenumber of strikers were in line at the entrance awaitingtheir turn to talk with the Respondent's officials whowere taking their requests for reinstatement. Roberts fellinto line with the rest of the strikers. According toRoberts,when McLuskey saw her in line with thestrikers, he inquired as to why she was there rather thanhaving come directly to him as he had originally sug-gested.Roberts told him that since she had walked outwith the strikers she was coming back with them and that,in any event, she assumed that they were all getting reem-ployed. According to Roberts, McLuskey then told herthat her assumption was not correct and that he would notrehire her since she was in the line with the strikers.At the hearing McLuskey conceded that he had talkedwith Roberts before she had gone on strike and that hehad sought to dissuade her from joining the strike. Healso conceded having had a telephone conversation withher the day before her return and having told her not tostand in line when she came back the following morning.On the other hand, he testified that the only reason thatRoberts was not rehired the next morning was becauseher job had been filled. Roberts was a generally crediblewitness,whereas McLuskey was quite obviously lessthan frank when testifying about the events which oc-curred during the strike. I conclude that the conversa-tions with the plant superintendent, about which Robertstestified,occurredsubstantiallyastheemployeedescribed them. I further conclude that when McLuskeyoffered Roberts reemployment, the offer was conditionedon her appearing at the plant as an individual and not asone of the strikers, and that this offer was, in effect,withdrawn by McLuskey the next day when Roberts, oncoming to the plant, awaited her turn in line with thestrikers who were seeking reinstatement.1.Findings and conclusions as to SuperintendentMcLuskey's conductMcLuskey's declarations to Reed, Roberts, Francois,Richards, and Turner, as found above, to the effect thateach was fired for having joined the strike, constituted adischarge of these employees for having engaged in pro-tected concerted activities. This was plainly discriminato-ry within the meaning of the Act and constituted a viola-tion of Section 8(a)(3) by the Respondent. I so find. Itwas likewise a violation of that same section of the Actfor the Respondent to refuse reinstatement to Roberts onMay 25. Roberts, after having been promised reemploy-ment by McLuskey the day before, was refused reinstate-ment by the plant superintendent when she identified her-selfwith the returning strikers who were being, inter-viewed by the management that morning. I conclude thatMcLuskey's denial of reinstatement to Roberts, underthese circumstances, constituted a further violation bythe Respondent of Section 8(a)(3).9 It was also a violation9Roberts was eventually reemployed by the Respondent on June 30,1966 The other four employees whom McLuskey fired on the morning ofthe strike were reinstated, or offered reinstatement, by the Company atvarious other dates in 1966 Thus, Robert Turner returned to work onJuly 11, Earnest Francois on August 1, and Louise Reed on October 13Audrey Richards returned to work on October 24 In a letter dated June20, the Respondent offered Richards reemployment Richards testified,however, that this letter was delivered to another address in the apartmentbuilding where she lived, that she did not actually receive the letter untilthe following Saturday, June 25, and that when she telephoned McLuskeyhe told her that since she had not reported for work by June 23, the offerhad been withdrawn The Respondent did not produce any postal receiptsto disprove the testimony of Richards as to the time when she receivednotice of the job offer inJune.To terminate its backpay liability theRespondent was obligated effectively to communicate any offer of rein-statement to Roberts. I conclude that this was not done as to the offer con-tained in the letter of June20 and thatas a result the Respondent'sbackpay liability as to Richards was not terminated until that employeewas actually reinstated on October 24, 1966310-5410-70-14 196DECISIONSOF NATIONALLABOR RELATIONS BOARDof Section 8(a)(1) for the superintendent to promise em-ployeeClaytona raise and a promotion to induce her torefrain from joining the strike.2.Thewage raise;findings and conclusions with respecttheretoOn May 18, Carr sent a letter to Earl Yeargan, Interna-tional representative of the Union, wherein he protestedthe manner in which the employees had walked out onstrike and in which letter Carr announced,interalia, thattheRespondent was putting into effect immediately awage raise that would bring the minimum rate for allhourly workers to $1.25 per hour and would increase thebase pay of the piece rate workers so as to equal the sameminimum.There was also testimony to the effect that this raisewas announced to the nonstrikers on the morning of May18.About 9 a.m. that day, Carr and McLuskey called ameetingin the plant lunchroom of all those who were stillat work and had not joined in the strike. This included afew of the employees and all the supervisors. JeanClayton, the employee whom, as found above, McLuskeyhad promised a raise or a promotion if she would remainon duty, testified as to thismeeting.According toClayton, after thanking those present for having remainedat work, Can told them that:.those that had walked out had lost their rights,had forfeited their rights and he give us a sheet ofpaper ... showing what. . . they wasn't going to giveto the union. If the girls had stood, it showed thatthey would get $1.25 rate ... and he gave each oneof us one of those and then the meeting was over.. .Carr never denied the version of the meeting to whichClayton testified. Since the latter was a credible witness,Iconclude that her testimony as to this meeting is a sub-stantially accurate account of what transpired.The Union and the Respondent had had three collec-tive-bargainingmeetings prior to May 18. In none ofthem had there been any bargaining with respect toeconomic matters.As will beseen later in this Decision,where the testimony with respect to these sessions isdiscussed, prior to the strike,the Respondent had askedthat bargaining as to economic issues be passed over anddeferred for the time being. Whereas the letter which Cansent to Yeargan on May 18 constituted notice of such ac-tion, the letter did not offer the Union any opportunity tobargain about the question, for Can plainly stated that theCompany was putting the raise into effect immediately.Thatsame day, as found above,Can,in his speech to thenonstrikers referred to the strikers as those who "had losttheir rights"and showed the nonstrikers an announce-ment of the raise to $1.25 which he described as "show-ing what... [the Company]wasn't going to give to theunion."Under these circumstances,I conclude that thetiming of the raise and the manner in which it was an-nounced to the nonstrikers make it manifest that by thisaction the Respondent sought to undercut the Union'sstanding as the bargaining agent for the employees. The10The following were reinstated on May 25Marion ArmstrongDelores BelleFlorence BennettGlonlea BradfordYvonne EarnestVivian FrancoisCecile FrancoisDelores GrindsCharlestme HumpheyJohnnether HunterMarie HughesShirley HymesRespondent's unilateral treatment of the wage issue, amandatory subject forbargainingwith the majorityrepresentative,constituted a violation of Section 8(a)(5)and (1) and I so find.N.L.R.B.v. BenneKatz,369 U.S.736,747; N.L.R.B. v. Crompton-Highland Mills,337U.S. 217, 221-225;National School Slate Company,137NLRB 925, 926;Langlade Veneer Products Corpora-tion,118NLRB 985, 988.3.Termination of the strike;the strikers'request forreinstatement and eventual reemployment;findings andconclusions with respect theretoAs found above, on May 24, the Union, through Year-gan, its representative,notified the Respondent that thestrikewas being terminated and that the strikers wouldreport for work at the customary reporting time the fol-lowing morning.At 7 a.m., on May 25, when the strikers appeared atthe plant, SuperintendentMcLuskey came to the en-trance and told them that if they formed a line, he and theother plant officials present would receive their applica-tions in his office.On May 18, the morning that the strike began, therewere approximately 77 employees in the appropriate unit.Of that number about 15 did not join the strikers, but therest of the workers in the unit walked out.When theUnion terminated the strike and the strikers requestedreinstatement on May 25, 17 were taken back that day.10The others were told that they would be notified later, inthe event the Respondent had openings for them."The General Counsel alleged that the walkout wascaused and prolonged by the Respondent's unfair laborpractices and that, for this reason, it was an unfair laborpractice strike. This is denied by the Respondent, accord-ing to whom the walkout was triggered solely by em-ployee aspirations for higher wages and related benefits,so that the strike was purely economic in character.To establish that the strike was initiated by the Respond-ent's unfair labor practices the General Counsel relied,in large measure, upon the assumption that the termina-tion of Lonia Jackson was unlawful and that, insofar asthe employees were seeking to secure her reinstatement,the walkout was caused by her discriminatory discharge.Earlier herein,however, it has been found that Jackson'sdismissal was for cause.Consequently, the concerted ac-tivity which the employees initially exerted on her behalfconstituted no more than an economic strike. On theother hand, it was found above that SuperintendentMcLuskeyengaged in various unfair labor practices onthe morning of the strike in an effort to discourage the em-ployees from striking.Thus, in violation of Section 8(a)(3)and (1), he told several of the employees that they werefired for joining in the strike and that all others whowalked out were also discharged.That same morning, infurther violation of Section 8(a)(1), McLuskey promisedJean Clayton a raise and a promotion if she would refrainfrom joining in the walkout.Later thatsame day, as alsofound above, Regional ManagerCanannounced a wageHannah McQuirterElla TempleJoyce McQuirterwilmanne TuttEvelenda Sam1 Immediately after the walkout on May 18, the Respondent began hir-ing replacements In the 6 days thereafter,a total of 64 new workers wereemployed This included 9 who were hired on May 19, 21 on May 20, 12on May 21, 19 on May 23,2 on May 2, and I on May 25 RENTAL UNIFORM SERVICEincreasewhich, because of its timing and unilateralcharacter, constituted a violation of Section 8(a)(5).It is well settled that such conduct by the supervisorypersonnel at the outset of an economic strike tends to pro-long the dispute. For this reason, the Board and thecourts have held that unfair labor practices of thischaracter convert an economic strike into an unfair laborpractice strike.Accordingly, I conclude that here, thewalkoutwhich occurred on May 18, although aneconomic strike at its inception, became an unfair laborpractice strike as a consequence of the unlawful conductof SuperintendentMcLuskey and Regional ManagerCan that same morning. The employees involved in thewalkout, therefore, became unfair labor practice strikerswho, upon the termination of the strike, were entitled toreinstatement regardless of whether replacements hadbeen hired to take their jobs.Mastro Plastics Corp. v.N.L.R.B.,350 U.S. 270, 278;N.L.R.B. v. American Ag-gregate Company,305 F.2d 559, 562-563 (C.A.5); J. A.Bentley Lumber Company v. N.L.R.B.,180 F.2d 641,642-643 (C.A. 5). The Respondent's refusal to accordimmediate reemployment to the strikers on and after May25, when they unconditionally sought reinstatement, wasa violation of Section 8(a)(3) and (1). 1 so find. 12From the testimony and the records adduced at thehearing I find that the following named employees wereunfair labor practice strikers on May 25, 1966, that theywere entitled to immediate reinstatement on that datewhen they, and the Union on their behalf, unconditionallysought reinstatement, and that they were not reemployedor offered reemployment, until the date that which ap-pears after each name:Thelma Benson-June 30, 1966Patsy Bush-June 30, 1966Evelyn Brown-October 6, 196613Geraldine Field-July 1, 196614Pearl Gibson-August 15, 19661sHelen Glasper-July 7, 1966Lula Mae Johnson-July 27, 196616Vivian Joseph-June 30, 1966Linda Powell - August 16, 1966Neola Powell-July 7, 1966Geraldine Reason-July 7, 1966Julia Scott - October 10, 1966Ellen Sheridan-September 8, 1966Amelia Stewart -June 23, 1966OrendaTaylor-October 13, 196612The duty to reinstate applied to all those strikers who had beenreplaced followingthe commissionof the unfair labor practices. "[F]romthe date of the respondent's first unfair practice, its ordinary right to selectits employees became vulnerable "Black Diamond S.S. Corporation v.N L.R.B, 94 F 2d 875, 879 (C.A 2), cert.denied304 U S 579,BaldwinCounty Electric Membership Corporation,145 NLRB 1316, 1319,TomJoyce Floors, inc.,149 NLRB 896, 908, enfd. 353 F.2d 768 (C.A 9).The relevant unfair labor practices committed by the Respondent,in thisinstance, occurred on May 18. According to the employment records of-fered at the hearing, although a substantial number of replacements werehired on May 19 and thereafter, none were hired on May 18 See fn. 11,supraConsequently, the walkout having been converted into an unfairlabor practice strike on May18, andno replacements having been hireduntilthe following day, I conclude and find that all of the strikers were en-titled to reinstatement on May 25, when they abandoned the strike andunconditionally requested reemployment12Brown was offered reinstatement on this date, but declined the offer.14Field was actually reemployed on October 20, 1966 However, inJune, the Companysenther a registered letter offering her reemploymentThe Respondent offered evidence, which was undisputed, that this letter197Thelma Temple-July 6, 196617RethaThomas-June 24,196618Dieral Valdery-August 15,196619Callie Mae Williams-September 28, 1966Mary Williams-August 18, 1966Rebecca Williams-September 8, 1966Since all of the foregoing were unfair labor strikers, enti-tled to reinstatement on May 25,1966, when they appliedfor their old jobs, I conclude and find that it was a viola-tion of Section 8(a)(3) for the Respondent not to havereinstated them at that time.The complaint,as amended both before the hearing andat the hearing,alleged that the following named strikershad never been reemployed:Ira Jean Addison,VirginiaBanks, Barbara Bridges, Eleanor Howard,Addie LeeGallo, and Willie Williams,Jr.All ofthe last namedstrikers had sought reinstatement on May 25, 1966.Ira Jean Addison testified that a few days after thestrike was terminated she and other strikers went to theplant for their paychecks and to inquire about reemploy-ment.At that time,according to Addison,McLuskey toldher and the others with her that no jobs were available forthe strikers,that"everybody was fired."McLuskey de-nied that he had ever made this statement to Addison. Onthe other hand,he conceded that he could not recall everhaving seen Addison even though he knew that she livednext door to the plant.It has been found,supra,that inthe early stages of the strike, McLuskey told several ofthe employees that they had been fired and that all whowent on strike would be discharged.Addison was a credi-ble witness,whereas McLuskey was not,insofar as hetestified about the events which took place during thestrike period.Consequently,it is my conclusion that theconversation,about which Addison testified,occurredsubstantially as she described it. On October 6, 1966, theRespondent offered Addison reinstatement,but at thattime she had other employment and declined to return.Virginia Banks conceded that she was offered rein-statement in a letter from the Company which shereceivedabout July 1, 1966. However,she neverreturned to the employment which was offered in thatcommunication.The Respondent's backpay liability mustbe, and is, found to have terminated in this instance onJuly 1.Barbara Bridges testified that subsequent to the ter-mination of the strike she telephoned McLuskey onseveral occasions to inquire as to her reinstatementwas delivered to Field's address on July 1, 1966. Fields, however, did notreport to the plant until October when the Respondent sent her anotheroffer of reinstatement15 Pursuant to an otter of reemployment from the Company, Gibson re-ported to the plant on the above date, but did not return to work becauseshe was pregnant at the time16The complaint alleged that Johnson was reinstated on July 25 Theemployment records received in evidence, however, establish that shewas reemployed on the date which appears above19The General Counsel alleged that Temple was not reinstated untilJuly 7 However, the tabulation on reemployment which was received inevidence upon a stipulation of counsel indicates that Temple returned towork on July 6, 1966.18Thomas was offered reinstatement on this date. At that time, how-ever, she was employed elsewhere and rejected the Respondent's offer.19Although the complaint alleged and the answer admitted that Valderywas not reinstated until August 16, 1966, the correspondence and em-ployment records introduced in evidence establish that Valdery returnedto work on August 15, 1966. 198DECISIONSOF NATIONALLABOR RELATIONS BOARDprospects and that on each occasion she was told that nojob was available. Bridges further testified that she neverreceived any notice offering her reemployment. TheRespondent, however, offered in evidence a letter whichithad mailed to Bridges on October 6, 1966, offering hera job at that time. The letter was addressed to Bridges atApartment 310, 1507 N. Robertson, New Orleans. It wasreturnedby the Post Office Departmentbearing an "un-claimed" stamp. Bridges testified that in September 1966she had moved to another apartment. She conceded, how-ever, that she had never notified the Company of her newaddress. Under these circumstances, I conclude and findthat Respondent's liability for backpay as to Bridges ter-minated with the mailing of the offer of reemployment onOctober 6, 1966.Eleanor Howard was another one of the strikers whowas never reinstatedby the Company. A letter dated Oc-tober 6, 1966, signed by Attorney Daniel Lund, one ofcounsel for the Respondent,was sent to a number of thestrikers,offering them unconditional reinstatement.Although among this group, Howard testified that she didnot recall ever having seen this letter. She further testifiedthat on several occasions she had gone to the plant torequest reemployment, but that she had never been ableto see McLuskey. She also testified that she hadtelephonedMcLuskey's office for this purpose severaltimes, but that she had never been able to contact him. Onthe other hand, she conceded that on these occasions shehad not left her name or telephone number with the partyanswering the telephone. Nor did she testify as to thedates of any of these alleged conversations. As a result,it is not clear in the record as to whether her conversa-tions with the plant office occurred before or after theRespondent mailed the aforesaid letter of October 6,1966. Although this letter was purportedly sent by cer-tifiedmail,return receipt requested, the Respondentnever offered in evidence a return receipt on any suchcorrespondence that had been sent Howard. On the otherhand, Howard was extremely vague as to the varioustelephone calls she claimed to have made to the plant.Moreover, she gave no testimony as to the dates of the al-leged conversations.For that reason,I conclude that thebackpay liability of the Respondent as to Howard shouldterminate as of October7, 1966,the date when, undernormal circumstances,shewould have received theRespondent's letter of October 6, 1966.Addie Lee Gallo conceded thatsometimein July 1966she received a letter from the Company offering herreemployment. She testified that she was out of town for3 weeks during that month, that the letter arrived at herhome during this absence,and that when she returned shedecided not to return to the plant. The Respondent of-fered the return receipts on many of the job-offer letterswhich it mailed to the strikers, but no such evidence wasoffered with respect to the letter which Gallo concededthat she had received. Under the circumstances, there-fore,I conclude and find that the Respondent's backpayliability as to Gallo should extend to the end of the monthof July 1966, but no further.WillieWilliams, Jr., was reinstated on June 30, 1966.The Respondent's backpay liability as to him, therefore,extends only from the termination of the strike until theaforesaid date when he accepted reemployment.Several of the employees recalled to work by theRespondent during the period from the end of the strikeuntil September 1966, testified as to conversations hadwith Superintendent McLuskey at the time they returnedto work at the plant.Thus, Leatrice Roberts testified as to a conversationwith McLuskey when she and four other strikers reportedat the plant, having been recalled for work by the Com-pany. According to Roberts, McLuskey told them ".. .he just didn't want us talking to anyone about the Union,... if we would not try to help him, he was not going totry to help us." Patsy Bush, another striker who returnedat the same time as Roberts, testified that McLuskey toldher that day that "if there's any talk of theunion ...[she] no longer had a job at Rental." Lula Mae Johnsonwas called back to work about July 25, 1966. Shetestified that when she reported for duty McLuskey saidto her ". . . see what the Union ... did for you ... somany people are still out of work."In mid-August, Linda Powell was called back to work.She testified that on the day that she was reemployedMcLuskey told her that he "didn't want to hear nothingabout the Union in the building no more and ... as far ashe was concerned ... the Union was forgotten about ...and [that the employee] could see what the Union coulddo for me." Rebecca Williams, another striker, was calledback to work on September 8. She testified that when shereported for duty McLuskey told her that he "did notwant [her] talking with the rest of them because he knew[she] was one of the leaders of the Union." According toWilliams, when she inquired as to how McLuskey knewwhat she had done for the Union, the plant superintend-ent told her some of Williams' friends in the plant"would talk." Ellen Sheridan, another striker who wascalled back to work on the same day as Williams,testifiedthat, after telling her whom her supervisor would be,McLuskey told her that he "wanted nothing but work outof me ... and if I were to answer [her supervisor] backand say a word back to her I was fired ... he didn't wantme to say anything about the Union in the plant .... Hetoldme-you see, the Union couldn't do nothing foryou.,,At the hearing, McLuskey denied, generally that hehad told the returning employees anything other than thathe expected a full day's work out of them and he deniedthat he had mentioned the Union in any of these conver-sations.He conceded, however, that he had no clearrecollection of any specific conversations which he hadwith the employees at the time they were recalled towork. The testimony of the employees related above wasgenerally credible.Moreover, it withstood a searchingcross-examinationby ablecounsel for the Respondent.Consequently, I conclude that the testimony of the em-ployees, named above, is more credible than that ofMcLuskey with respect to the conversations which theplant superintendent had with them when they werecalled back to work.At the time that McLuskey talked with these em-ployees, during June through September, the Union wastheir certified bargaining agent.McLuskey was not freeto tell these employees that they were not to talk aboutthe Union with their coworkers, and that as far as he wasconcerned "the Union was forgotten about." On the basisof the foregoing testimony I conclude that it was a viola-tion of Section 8(a)(1) of the Act for McLuskey: (1) toprohibit these employees from talking about the Union,at least on nonwork time in nonwork areas of the plant;(2) to threaten Patsy Bush with dismissal if she talkedabout the Union while at the plant; (3) to imply, in hisconversation with Rebecca Williams, that the manage-ment would know if she was talking about the Unionbecause of the surveillance to which she would be sub-jected; and (4) to imply, in conversations with Lula Mae RENTALUNIFORM SERVICE199Johnson, Linda Powell, and Ellen Sheridan, that theUnion had caused many of their fellow strikers to be outof work, when, as found above, the strikers were unem-ployed after the termination of the strike because of theRespondent's unfair labor practices.E.The Alleged Violations of Section 8(a)(5); Conten-tions of the Parties; Findings and Conclusions WithRespect Thereto1.The bargaining conferencesSubsequent to the Union's certification as bargainingagent for the employees in the appropriate unit, theRespondent promptly agreed upon a date for meetingwith the majority representative in collective-bargainingnegotiations. The first such meeting was held on April 26.Thereafter, meetings were held on May 4, 17, 20, and 24,June 17, July 1, July 20, and August 25. At the time ofthe hearing in the instant case, no further meetings hadbeen held since the last conference in August nor was anyfinal agreement ever reached between the parties.Prior to the outset of negotiations the Union mailed tothe Company a proposed contract. At the first meeting,on April 26, the parties examined this proposal and therewas some discussion of its terms. Also, at this time, At-torney Henry J. Read, counsel for the Respondent, statedthat, insofar as the Company was concerned, it did not in-tend to be bound by any tentative agreements reached onseparate articles during the course of the negotiations,and that it would not make a final and binding commit-ment until the complete contract was ready for execution.On May 4, when the parties met for the second time,the Union was represented by Earl Yeargan and GordonBuchanan, its representatives, and an employee commit-tee consisting of Lonia Jackson, Louise Reed, and RobertTurner. The Company was represented by AttorneysHenry J. Read and Daniel Lund and Regional ManagerCarr. Throughout the course of all subsequent meetings,the composition of the negotiating committees remainedsubstantially the same. The conference on May 4 lastedfor several hours and during the course of the meeting theUnion's proposed contract was discussed in considerabledetail.The Respondent expressed its approval of thoseparagraphswhich dealtwith individual contracts,designation of stewards, use of bulletin boards, a defini-tion of the workweek, probationary employees, restperiods, and several other items of the same, or similar,character. Provisions on union shop, checkoff, and alleconomic items were passed over for the time being.At their meeting on May 17, the parties agreed upon asubstantial number of other provisions in the Union'sproposal. Thus, the representatives of both groups ex-pressed approval of a company proposal on the applica-bility of present and future laws to their agreement. TheCompany expressed approval of a paragraph on thepreparation of seniority lists, a provision on the recall ofemployees after a layoff, the fixing of paydays, reportingpay, and equal pay for men and women. The parties werein session for several hours and concluded with an agree-ment that they would meet again on May 20. At the hear-ing, Yeargan testified that at the conclusion of this meet-ing he voiced the prediction to those present that a finalagreement could be reached at their next meeting. Year-gan also conceded that about 80 percent of the languagein a proposed contract had been agreed upon tentativelyat this session.On the other hand, up to this point in the negotiationsthe Respondent had asked that discussion be deferreduntil later on all such items as union shop, checkoff, sickleave, holidays, vacations, health and welfare, and othereconomic items. At the close of the meeting on May 17,the company representatives stated that some economicadjustment would be made but at that time they were notprepared to make a specific proposal. The following daythe employees at the plant walked out and the Respond-ent immediately put into effect a wage increase thatbrought the minimum pay of all employees in the plant upto $1.25 an hour. At the hearing, Carr described this as,in effect, a 25-cent-an-hour increase, and stated that itwas put into effect on the morning of the strike.On May 20, the parties met again. On this occasion andat all subsequent meetings, Ernest Demcheck, of theFederal Mediation and Conciliation Service, acted as amediator. This time, as at most of the meetings which fol-lowed, the parties did not bargain across the table, butremained in separate rooms and relied upon Demcheckto transmit the proposals of one to the other. During thecourse of this conference, the Union had MediatorDemcheck transmit to the company negotiators itsproposal that the Company accept the Union's originalproposals on: union shop, checkoff, arbitration, vaca-tions, holidays, wages, and health and welfare benefits.This proposal was rejected in its entirety by the Com-pany.Thereafter,' theCompany offered a counter-proposal that consisted of a provision on managementrights, on discharge and hiring procedures, and on arbitra-tion.Yeargan testified that, initially, the Respondent'scounterproposal was, in turn, rejected by the Union.On May 24 the parties met again, once more withDemcheck in the role of mediator and with no face-to-face confrontation.No agreement resulted from thismeeting.On May 25, the Union sent the Company a letterwherein it rejected the Respondent's last counterproposaland stated that it was reverting back to the position whichthe Union had held prior to the strike.On June 17, the parties held their sixth meeting. Onceagain the representatives of the parties remained inseparate rooms while Mediator Demcheck relayed theproposals of one side to the other. Buchanan testified thatat this meeting the Union initially proposed that the Com-pany adopt the union proposal on: union shop, checkoff,holidays, sick leave, and a wage increase of approximate-ly 20 cents across the board, along with reinstatement ofall strikers. After this proposal was rejected by the Com-pany and before the bargaining session ended, the Uniondropped its demand for a checkoff, accepted the companyplan on vacations and holidays, and asked for a modifiedunion-shop clause along with a wage increase of from 20to 21 cents.20 Carr testified that no agreement wasreached at this meeting and that during it the Companyreiterated its opposition to a union shop and the checkoff.The parties met again on July 1. In addition to renew-ing their request for a union shop, sick leave, holiday pay,and reinstatement of all the strikers, the union representa-tives lowered their wage demand to a 10-cent-an-hour in-crease. The Company again rejected the various union20 In its original proposal the Union requested an approximate 35-cent-an-hour increase. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDproposals and proposed that instead of a wage increasethe Company would be willing to take the raise which ithad granted on May 18 and apportion it to the employeesin the form of additional holidays or sick leave,ratherthan as a flat wage increase.On July 20, when the parties met for their eighth col-lective-bargaining conference, the Union renewed mostof the proposals that it had made at the prior meeting, butscaled down its wage demand to a 5-cent-an-hour in-crease in addition to the current wage the Respondentwas paying. The Company rejected all of these proposalsand renewed its counterproposal with respect to dividingup the increase granted in May so as to provide greaterholidayor sick leave benefits.Buchanan testified,credibly and without contradiction, that the companyrepresentatives told them that the earlier raise which theRespondent had granted during the strike had been giveninanticipation of the increase in the minimum wagerequirements and that the Company was not prepared togo any higher at that time.Before the close of the meetingthe Union outlined the terms of a 3-year contract whichitoffered to the Company. Attorney Lund, as the com-pany representative present,promised that he woulddiscuss this proposal with Can who was not present.At the lastbargaining session heldon August 25, theCompany rejected the Union's proposal for a 3-year con-tract.At this time, the Union renewed most of the de-mands it had made at earlier meetings as to a union shop,checkoff, sick leave, holiday pay, a 5-cent across-the-board wage increase and reinstatement of the strikers.The Company specifically rejected the renewed demandsfor a union shop and the checkoff.It also refused to ac-cede to any demand for a wage increase and proposedagain that part of the raise which it had granted on May18 be divided in such a manner that it would provide forsome degree of sick leave and additional holiday pay. Themeeting concluded with no agreement having beenreached by the parties and with no provision for anyfurther meetings. Up to the time of the hearing in the in-stant case,no other collective-bargaining sessions hadbeen held.2.Concluding findingsThe General Counsel contends that the Respondententered the bargaining sessions with a fixed and irrevoca-ble determination not to negotiate in good faith on certainissues and that one of them was the union-shop question.In support of this argument,the General Counsel offeredcopies of two speeches which Can had made to the em-ployees prior to the election of March 30,1966. In thefirst of these,delivered at the plant on March 23, Canhad said,inter alia:One other point-unions often try to frighten peopleby telling them that they had better help the unionbecause if they don't they will lose their jobs if theunion gets in the plant.This is not true.I'm not goingtomake a lot of wild promises like the union hasdone. But I will promise you this:No one is going tobe forcedto join the union in order to work here.Anyone who wants to work here and who does notwant to join the union will always have a job here.You can count on that.[Emphasis supplied.]On the following day,in another speech to the employees,Carr repeated this same prediction in the followingwords:Don't believe the union propaganda about losingyour job if you vote against the union. In the firstplace,no one will know how you vote.But even if theunion did know how you voted, you have my per-sonalguarantee that you will never-Irepeatnever-be deprived of a job in this plant because youvotedagainst the union or because you refuse to jointhe union.I would close the plant before I would letthat happen.[Emphasis supplied.]Itwas undenied that on May 4, at the second bargainingsession, Attorney Read on behalf of the Company statedwith respect to a proposed union-shop provision:... the workers had a right to refuse to belong to theunion, ...he did not intend to agree to this type ofagreement where the employees would be forced tobelong to the union.21Throughout the course of all subsequent bargaining ses-sions the Respondent's position on the matter of a unionshop never deviated from the total and all-out oppositionwhich Canhad expressed in his speeches to the em-ployees prior to the election.The Respondent's attitude on the union shop wasmatched by its intransigence on the matter of wages.Although in bargainingsessionsprior to the strike it hadasked that consideration of economic issues be deferreduntil later,on the morning of the strike it announced tothe employees who had not joined in the walkout that awage increase of approximately 25 cents an hour wouldbe put into effect immediately. Thereafter, on May 24,Attorney Read, in a letter to Yeargan, stated that thiswage raise had been granted in anticipation of forthcom-ing changes in the Wage and Hour Law.He also statedthat because of the possible expenses which other amend-ments of that statute might impose,the Company couldnot consider any additional wage costs. He concludedwith the declaration that, because of these factors, theUnion's current wage proposal was unacceptable. In itssubsequent meetings during which the Union reduced itsinitialwage demands from a 35-cent increase,to 20 centsand, finally, to 5 cents, the Company never shifted fromthe position which Attorney Read expressed in his letterof May 24. The Respondent's only concession thereafterwas the proposal that it would consider any suggestiontheUnion had as to how theincreaseithad alreadygranted should be divided among the various othereconomic items in the proposed agreement.Since theRespondent, on May 18, had already made the em-ployees the recipient of the increase,such an alternativeas the Company proposed would place on the Union theonus of taking money out of the employees' pay tofinance the cost of such items as vacations, holidays, andsick leave. Thus, the Respondent by its unilateral wageaction on May 18 and its adamant refusal thereafter tooffer any further economic benefits, effectively undercutthe Union's standing as a party to subsequent negotia-tions on the amount of a wage increase.Thiscourse ofconduct on its part made meaningful bargaining an impos-sibility.It is indeed true that the Respondent's representativeswere always ready to meet with the Union, that theymade a number of concessions during the negotiations,and that they tentatively approved a substantial number21The quotation is from the credible, undemed,and uncontradictedtestimony of Earl Yeargan. RENTALUNIFORM SERVICEof provisionsin the Union's proposedcontract. On theother hand,at the very outset ofthe bargaining con-ferences,theRespondent'scounsel stated that no ac-ceptanceof anyprovisionswould be finaluntil agreementhad been reached upon a completecontract. On May 18,and notwithstandingthe fact that there had been no bar-gaining on economic issues,the Company unilaterally ef-fecteda sizeable wage increase.Thereafter, its adamantopposition to any concessionwith respectto wages andallother cost items, as well as a union-securityclause;made impossible the finalizationof anycomplete agree-ment.Earlier herein,itwasfound thatthe bargaining ses-sions were precededby violationsof Section8(a)(1) ofthe Act on the part ofSuperintendentMcLuskey and thatconcurrentlywith the bargaining conferences theRespondent engaged infurther extensiveviolations ofSection 8(a)(1), as well as Section8(a)(3) and(s). I con-cludethat,in thelight of thisbackground,the Respond-ent's position during the course of the bargaining ses-sions on all cost items in the proposed agreement,particu-larly wages,and also on the matter of unionsecurity, wasmotivated by a desire to defeat, rather thanto promote,an agreement.N.L.R.B. v. Reed & Prince ManufacturingCompany,205 F.2d 131 (C.A. 1), cert. denied 346 U.S.887;N.L.R.B. v. BenneKatz,369 U.S. 736, 747;N.L.R.B. v. Fitzgerald Mills Corporation,313 F.2d 260,268 (C.A. 2). In view of the factsfoundabove withrespect tothe Respondent's conduct during the negotia-tions, considered alongwith the backgroundevidence asto the Respondent'sopposition to union organizationgenerally,I concludethat theRespondent's entire courseof actionthroughout the bargainingconferences waslackingin a good-faith desireto arrive at a finalagreementin its negotiationswith the Union. For thisreason, I con-clude and find that the Respondent's violation of Section8(a)(5) and(1) commencedon April 26, 1966, the date onwhich it met with the Union for the firstbargaining ses-sion,and continuedthroughoutall timesmaterial herein.CaliforniaGirl, Inc.,129 NLRB 209, fn.3;CabinetManufacturing Corporation,140 N LRB 576, fn. 2.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and theUnion is a labor organization,allwithin the meaning ofthe Act.2.All productionand maintenance employees em-ployed bythe Respondent at itsplant in New Orleans,Louisiana,excludingroutesalesmen,licensed engineers,officeclericals, watchmen,guards, shipping supervisors,stockroom supervisors,pressroom supervisors and allother supervisors as definedin the Act,constitute a unitappropriatefor the purpose of collectivebargainingwithin the meaning of Section 9(b) of the Act.3.At all times since March 30, 1966, the Union hasbeen the exclusive representative, for the purpose of col-lective bargaining within the meaningof Section 9(a) ofthe Act,of all the employees in the aforesaidappropriateunit.4.The strike,which commencedon May 18, 1966,was convertedinto an unfairlabor practice strike by theRespondent's unfair labor practices on that date.22As found earlier herein,all of the foregoing named employees werereinstated in 1966 Thus,Roberts was reemployed on June 30,Turner on2015.By failing and refusing at all times since April 26,1966, to bargain in good faith with the Union as the exclu-sive bargaining representative of its employees in theaforesaid appropriate unit, by unilaterally imposing morestringentwork rulesinApril 1966,and by unilaterallygranting a wage increase on May 18, 1966, the Respond-ent has engaged_in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and(1) of theAct.6.By discriminating in regard to the hire and tenure ofEarnestFrancois,LouiseReed,AudreyRichards,LeatriceRoberts, and Robert Turner,and of the strikerswho sought reinstatement,thereby discouraging member-ship in the Union, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(3) and(1) of the Act.7.By interfering with,restraining,and coercing its em-ployees in the exercise of the rights guaranteed in Section7 of the Act,the Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section8(a)(1) of the Act.8.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.9.The dischargeof Lonia Jackson was not a violationof Section 8(a)(3) as allegedby theGeneral Counsel.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices,I shall recommend that theRespondent be ordered to cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.Having found that the Respondent discriminatorilydischargedEarnestFrancois,LouiseReed,AudreyRichards,Leatrice Roberts,and Robert Turner on May18, 1966,I shall recommend that the Respondent makethem whole for any loss of earnings that they may havesuffered from the time of their discharge to the date oftheir reinstatement. 22Since it has been found that the strike which began onMay 18,1966, was prolonged by the Respondent's unfairlabor practices,the strikers were entitled to reinstatementwhen they unconditionally applied for reemployment onMay 25, 1966, irrespective of whether or not their posi-tions had beetled duringthe interim.Subsequent totheir initial request for reinstatement,and at varioustimes, the Respondent offered reemployment to thestrikers, as individuals,so that by the time of the hearing,allof them had either been returned to work or haddeclined a valid offer tendered by the Company. Underthese circumstances,the Respondent is not obligated torenew its offer of reinstatement.It is, however, requiredby the Act to make whole the strikers for any loss of paysuffered by reason of the Respondent's initial refusal toreinstate them upon termination of the strike. Ac-cordingly, I shall recommend that the Respondent berequired to pay each of the strikers listed in Appendix Athe sum of money equal to that which he or she normallywould have earned as wages during the period from thedate of his or he r unconditional-offer to-return to work onMay 25,1966, to the date of the Respondent's offer ofJuly 11, Francois on August 1, Reed on October 13, and Richards on Oc-tober 24. 202DECISIONSOF NATIONALLABOR RELATIONS BOARDreinstatement'23 lessthe net earnings of each during suchperiod, to be computed on a quarterly basis in the mannerestablished by the Board inF.W. Woolworth Company,90 NLRB 289, with interest computed in the manner andamount prescribed inIsis Plumbing & Heating Co.,138NLRB 716.In view of the fact that the unfair labor practices com-mitted are of a character striking at the root of employeerights safeguarded by the Act, it will be recommendedthat the Respondent be ordered to cease and desist frominfringing in any manner upon the rights guaranteed inSection 7 of the Act.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following:RECOMMENDED ORDERRental Uniform Service, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in any labor organiza-tion of its employees, by discriminating in regard to theirhire, tenure, or any other terms or conditions of employ-ment.(b)Unilaterally granting wage increases or promulgat-ing, maintaining, enforcing, or applying any rules or regu-lations altering existing terms and conditions of employ-ment of its employees without notifying, or consulting orbargaining with, Hotel, Motel and Restaurant EmployeesUnion, Local # 166, AFL-CIO, prior to so doing.(c)Threatening employees with discharge or promisesof benefit, in order to discourage membership in, sym-pathy for, support of, or activity on behalf of, any labororganization.(d)Refusing, upon request, to bargain collectively ingood faith with the aforesaid Union, as the exclusiverepresentative of all production and maintenance em-ployees employed by the Respondent at its plant in NewOrleans, Louisiana, excluding route salesmen, licensedengineers, office clericals, watchmen, guards, shippingsupervisors, stockroom supervisors, pressroom super-visors and all other supervisors defined in the Act.(e)Discouragingmembership in the above-namedUnion,or inany other labor organization by refusing rein-statement to unfair labor practice strikers upon their un-conditional request, or by discriminating against its em-ployees in any other manner in regard to their hire ortenure of employment or any terms or conditions of theiremployment.2.Take the following affirmative action which isnecessary to effectuate the purposes of the Act:(a)Upon request, bargain collectively with Hotel,Motel and Restaurant Employees Union, Local #166,AFL-CIO, as the exclusive representative of the em-ployees in the aforestated appropriate unit with respect torates of pay, wages, hours of employment, and other con-ditionsof employment and, if an understanding isreached, embody such understanding in a signed agree-ment.(b)Make whole Earnest Francois, Louise Reed,Audrey Richards, Leatrice Roberts, and Robert Turner,aswell as all employees listed in Appendix A, in themanner set forth in the section of this Decision entitled"The Remedy."(c)Notify any of the above-named employees ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended, after discharge from the Armed Forces.(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(e)Post at its premises, copies of the attached noticemarked "Appendix B."24 Copies of said notice, to befurnished by the Regional Director for Region 15, afterbeing duly signed by Respondent's authorized represent-ative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(f)Notify the Regional Director for Region 15, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.25IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges any unfair labor practice,other than as herein specifically found.23As found earlier herein, the date of the Respondent's offer of reem-ployment and/or the date on which its backpay liability terminated as toeach such sinker is listed in Appendix A [omitted from publication] im-mediately after each name24 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "25 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting,within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith "APPENDIX A[Appendix A attached to theBoard'sDecision andOrder is substituted for the TrialExaminer'sAppendixA.]APPENDIX BNOTICETO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT discourage membership in Hotel,Motel and Restaurant Employees Union, Local# 166, AFL-CIO, or any other union, by dischargingor otherwise discriminating against any of our em-ployees because of their union activities.WE WILL make whole Louise Reed, Earnest Fran-cois, Audrey Richards, Leatrice Roberts, and RobertTurner for any loss of earnings suffered as the resultof the discrimination against them.WE WILL make whole all unfair labor practice RENTAL UNIFORM SERVICE203strikerswhose names are listed in Appendix A[omitted from publication], attached to the Trial Ex-aminer's Decision, for any loss of pay each may havesuffered as a result of the discrimination againstthem.WE WILL NOT unilaterally grant wage increases, orunilaterally promulgate, maintain, enforce, or applyany rules or regulations altering existing terms andconditions of employment, without notifying, or con-sulting or bargaining with, the aforesaid Union, priorto so doing.WE WILL bargain collectively, upon request, withthe aforesaid union as the exclusive representative ofallour employees in the bargaining unit describedbelow with respect to rates of pay, wages, hours ofemployment, and other conditions of employmentand, if an agreement is reached, embody such un-derstanding in a signed contract. The bargaining unitis:All production and maintenance employees atour plant in New Orleans, excluding routesalesmen, licensed engineers, office clericals,watchmen,guards,shippingsupervisors,stockroom supervisors and all other supervisorsas defined in the Act.WE WILL NOT in any manner interfere with,restrain, or coerce our employees in the exercise oftheir rights to self-organization, to form, ,loin, orassist the aforesaid Union, or any other labor or-ganization, to bargain collectively through represent-atives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or torefrain from any or all such activities.DatedByRENTAL UNIFORM SERVICE(Employer)(Representative)(Title)Note:We will notify any of the above-named em-ployees if presently serving in the Armed Forces of theUnited States of their right to full reinstatement upon ap-plication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, T6024 FederalBuilding (Loyola), 701 Loyola Avenue, New Orleans,Louisiana 70113, Telephone 527-6391.